Ov
  DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to Amendments and Remarks filed on 11/18/2020 in response to the Non-Final Office Action issued on 09/08/2020.
Independent claim 1 has been amended.
Claims 1-20 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 11/18/2020, with respect to the rejection of claims 1-20 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC §103 has been withdrawn.  Amended independent claim 1 includes additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Sriver (US 2010/0145784), Henkin (US 2011/0213655), Edwards (US 2010/0114857), Lefenfeld (US 2009/0187486), Sundaresan (US 7,099,833), and Carlson (US 2010/0075638) disclosing:
Sriver (2010/0145784) is a time and location sensitive customer loyalty and rewards system.
Henkin (2011/0213655) is a hybrid contextual advertising and content analysis/display system.
Edwards (2010/0114857) is a user interface to interact/display information from several websites.
Lefenfeld (2009/0187486) is a system for targeting advertising content.
Sundaresan (7,099,833) is a dynamic pricing/following system.
Carlson (2010/0075638) a system to provide mobile device offers/alerts.
The prior art of record, however, does not teach at least these elements of the independent claims:
constructs a personalized electronic product offerings publication for the particular consumer by populating the one or more product items for publication into a template from the plurality of templates corresponding to the particular location of the plurality of merchant locations, wherein the pricing of the one or more items in the personalized electronic product offerings publication is based on weightings of a plurality of factors including inventory, competitive pricing, and price elasticity, wherein the product items selected for population within the personalized electronic product offerings publication are filterable by the retailer computer system according to popularity, and wherein the product items selected for population within the personalized electronic product offerings publication are determined based on real- time inventory information when the particular consumer requests access to the personalized product offerings publication; and
transmits the personalized electronic product offerings publication to the software application in the terminal device of the particular consumer, for display; and
selecting one or more graphical elements of the graphical user interface to designate a particular product item for following and inclusion in a future product offerings publication, wherein the particular product item is based on a wish list and a life event of the particular consumer, and
wherein the particular product item is associated with an expiration date
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682

/DAVID J STOLTENBERG/PRIMARY EXAMINER, ART UNIT 3682